 



Exhibit 10.25
AMENDMENT NO. 6
TO
CNF INC.
DEFERRED COMPENSATION PLAN
1998 RESTATEMENT
     CNF Inc. (the ACompany@) maintains the Deferred Compensation Plan for
Executives (as heretofore amended, the APlan@) to allow executives of the
Company and its affiliates to defer payment of short-term and long-term
executive compensation. The Company hereby amends the Plan as follows
(capitalized terms used herein without definition have the meanings given to
those terms in the Plan).
     1. Amendment to Section 3.9. Section 3.9 of the Plan is amended in its
entirety so as to read as follows:
3.9 Phantom Stock Account Distributions. Unless the Committee, in its sole
discretion, elects to make all or part of a distribution in cash, distributions
from a Participant=s Phantom Stock Account shall be made in the form of (i) one
share of Common Stock for each whole Phantom Stock Unit, plus (ii) cash in lieu
of any fractional Phantom Stock Unit, determined based on the Fair Market Value
of a share of Common Stock as of the date of the distribution. If a
Participant=s Phantom Stock Account balance is to be distributed in
installments, (a) the number of shares of Common Stock to be delivered in a
particular installment shall be determined by dividing the number of Phantom
Stock Units credited to the Participant=s Phantom Stock Account immediately
prior to such installment by the remaining number of installments (with any
fractional Phantom Stock Units paid in cash, in accordance with clause
(i) above) and (b) Dividend Equivalents shall continue to accrue and be credited
to such Participant=s Phantom Stock Account in accordance with
Section 3.6(b)(ii) during the installment period with respect to Phantom Stock
Units that remain credited to such Phantom Stock Account.
     2. Effective Date; No Other Amendments. The effective date of this
Amendment shall be January 28, 2002. Except as expressly amended hereby, the
Plan remains in full force and effect.

                  CNF INC.    
 
           
 
  By:   /s/ Eberhard G.H. Schmoller
 
   
 
  Name:   Eberhard G.H. Schmoller    
 
  Title:   Senior Vice President,    
 
      General Counsel and Secretary    
 
                Executed: June 3, 2004    

 